                Case 18-21655-AJC        Doc 30     Filed 02/12/19     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                          CASE NO: 18-21655-AJC
                                                                CHAPTER 13
PATRICIA E. SABBAT,

      Debtor
___________________________________/


           WELLS FARGO BANK, N.A.'S OBJECTION TO ATTORNEY
          REPRESENTED DEBTOR VERIFIED OUT OF TIME MOTION
     FOR REFERRAL TO MORTGAGE MODIFICATION MEDIATION (DOC. 27)


         Wells Fargo Bank, N.A. ("Secured Creditor"), by and through its undersigned counsel,

objects to the Attorney Represented Debtor Verified Out of Time Motion for Referral to

Mortgage Modification Mediation (Doc. 27) (the “Motion”), and in support thereof states as

follows:

         1.     On September 21, 2018, Patricia Sabbat (the “Debtor”) filed a voluntary petition

pursuant to Chapter 13 of the Bankruptcy Code

         2.     Secured Creditor holds a security interest in the Debtor's real property located at

1006 Northeast 203rd Lane, Miami, FL 33179 (the “Property”), for which Secured Creditor has

filed Proof of Claim No. 1-1 (the “Claim”). The Claim evidences a secured claim of

$304,835.98, arrears of $90,394.54, and an ongoing post-petition payment of $2,020.14.

         3.     On February 1, 2019, the Debtor filed an Attorney Represented Debtor Verified

Out of Time Motion for Referral to Mortgage Modification Mediation (“MMM;” Doc. 27). No

Order has been entered.

         4.     Secured Creditor objects to participating in MMM due to the extensive loss

mitigation history and delinquency on this loan.
               Case 18-21655-AJC          Doc 30   Filed 02/12/19    Page 2 of 4




       5.      The Debtor was offered a loan modification on June 2009. The loan modification

was rejected by the Debtor. A copy of the June 2009 Modification is attached hereto as Exhibit

A.

       6.      In August of 2009, the Debtor was offered and accepted another loan

modification. A copy of the August 2009 Loan Modification is attached hereto as Exhibit B.

       7.      The Debtor defaulted under the August 2009 Loan Modification and was offered

and given a Home Affordable Modification Agreement (“HAMP”) loan modification in June

2011. A copy of the HAMP 2011 Loan Modification is attached hereto as Exhibit C.

       8.      Foreclosure proceedings were commenced and on May 31, 2018, a Consent Final

Judgement of Foreclosure was entered in Case No. 2016-005099-CA-01. A sale was scheduled

for September 24, 2018. A Copy of the Final Judgement is attached hereto as Exhibit D.

       9.      After the filing of the current case the Debtor applied for another loan

modification. The Debtor was reviewed and declined in November 2018. A copy of the 2018

Denial Letter is attached as Exhibit E.

       10.     Secured Creditor has reviewed the Debtor in good faith for numerous loan

modifications, the latest being just 2 months ago. Secured Creditor objects to being required to

participate in Mortgage Modification Mediation and review the Debtor again. The Debtor has

shown a lack of willingness to repay this loan, with a current delinquency in excess of almost 4

years as the loan is due for the May 2015 payment. Any further reviews will result in a denial.

       11.     Secured Creditor further request that the Debtor be required to amend the plan to

either remove the Property from the Plan or conform to the Claim.

       12.     Secured Creditor reserves the right to amend or supplement this objection.
               Case 18-21655-AJC        Doc 30     Filed 02/12/19     Page 3 of 4




       WHEREFORE, Secured Creditor respectfully request that the Court deny the Attorney

Represented Debtor Verified Out of Time Motion for Referral to Mortgage Modification

Mediation require the Debtor to amend the plan to remove the Property or conform to the Claim,

and grant and any additional relief as the Court deems just and proper.

                                             BROCK & SCOTT, PLLC
                                             Attorney for Secured Creditor
                                             2001 Northwest 64th Street, Suite 130
                                             Fort Lauderdale, FL 33309
                                             Phone: (954) 618-6955 Ext: 4773
                                             Fax: 954-618-6954
                                             Floridabklegal@Brockandscott.com

                                             /s/ Teresa M. Hair
                                             ______________________________________
                                             TERESA M. HAIR, ESQUIRE
                                             Florida Bar No. 44079
              Case 18-21655-AJC        Doc 30     Filed 02/12/19    Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, to: Patricia E. Sabbat, 1006 NE 203rd Ln, Miami, FL 33179;

Owei Z Belleh, The Belleh Law Group, PLLC, 2525 Embassy Drive, Suite 2, Cooper City, FL

33026; Nancy K. Neidich, POB 279806, Miramar, FL 33027; Office of the US Trustee, 51 S.W.

1st Ave., Suite 1204, Miami, FL 33130, this 12th day of February, 2019.

                                            BROCK & SCOTT, PLLC
                                            Attorney for Secured Creditor
                                            2001 Northwest 64th Street, Suite 130
                                            Fort Lauderdale, FL 33309
                                            Phone: (954) 618-6955 Ext: 4773
                                            Fax: 954-618-6954
                                            Floridabklegal@Brockandscott.com

                                            /s/ Teresa M. Hair
                                            ______________________________________
                                            TERESA M. HAIR, ESQUIRE
                                            Florida Bar No. 44079
